Title: To James Madison from John Mitchell, 23 May 1803 (Abstract)
From: Mitchell, John
To: Madison, James


23 May 1803, Le Havre. “The Enterprize not being able to sail yesterday, I have to inform You that My letters from Paris assures Me Ld Hawksbury Mentioned in the House of Commons that Letters of Marc & reprisals had been issued against france—I think on the 17h. inst.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 1 p.; docketed by Wagner.



   
   On 16 May Lord Hawkesbury told the House of Commons that letters of marque and reprisal had been ordered even though the matter had not been mentioned in the king’s message to Parliament of that day (Annual Register for 1803The Annual Register, or A View of the History, Politics, and Literature, for the Year 1803 (London, 1805)., p. 141).



   
   A full transcription of this document has been added to the digital edition.

